Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 9 the claims recite the language according to a first variant. It is unclear what state the claim is variant of. Applicant may wish to recite controlling the switching elements to a fourth variant of switch positions or connections.  However, the claims lack any first or original position from which to recite a variant from.
With respect to claim  10 claims recite the language according to a second variant. It is unclear what state the claim is variant of; the claims lack any first or original position from which to recite a variant from. Further it is unclear if a first variant is required. Applicant may wish to recite controlling the switching elements to a fourth variant of switch positions or connections.  
With respect to claim 11 the claims recite the language according to a third variant. It is unclear what state the claim is variant of; the claims lack any first or original position from which to recite a variant from. Applicant may wish to recite controlling the switching elements to a fourth variant of switch positions or connections.  
With respect to claim 12 the claims recite the language according to a forth variant. It is unclear what state the claim is variant of; the claims lack any first or original position from which to recite a variant from. Applicant may wish to recite controlling the switching elements to a fourth variant of switch positions.  Further it is unclear if first through third variants are required by the claim.
	With respect to claims 2 and 13 the claims recite “and/or” it is unclear which operation is required by the claim. 
	Claim 13 further recites the term “other electrical storage modules” it is unclear if this refers to include or exclude the second storage modules or include one of the first and second storage modules.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12, 14-15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verbridge (US 20190126761).
	With respect to claims 1 and 7 Verbridge teaches an electrical energy store (see for example 200) comprising: at least two electrical energy storage modules (210-211), a control unit (300/310), a voltage connection (see connection outputting to load or charger), and switching elements (260, 262, 256, 254, 252, 250), wherein the electrical energy store has a first voltage rail (+ or - rail see Fig. 2) and a second voltage rail (+ or – rail see Fig. 2 ) that are each connected to the voltage connection, wherein the electrical energy storage modules are configured to be connected to the first voltage rail (parallel connection), to the second voltage rail , or to one another (series connection) via the switching elements (paragraph 0056).
With respect to claim 3 Verbridge teaches each electrical energy storage module respectively has a first electrical connection and a second electrical connection (see connections at left and right sides), wherein the first electrical connection of a respective electrical energy storage module is configured to be connected to the first voltage rail (in series connection each of the modules is connected indirectly to the + and - rail) or the second electrical connection of a further electrical energy storage module via a first switching element (250), wherein the second electrical connection of a respective electrical energy storage module is configured to be connected to the second voltage rail or the first electrical connection of a further electrical energy storage module by means of a second switching element (252).
With respect to claim 4 Verbridge teaches the switching elements (4, 6, 14, 16, 24, 26, 34, 36) are embodied as triple switching elements, each having a neutral position (see paragraph 0053 On Off On).
With respect to claim 5 Verbridge teaches the control unit (2) is connected to the electrical energy storage modules and the switching elements (see sending of switch signals), in each case in a data-carrying manner (paragraph 0098 for example), and wherein the control unit  is configured to evaluate status parameters of the electrical energy storage modules (fault or not) and to actuate the switching elements (isolate paragraph 0095) on the basis of the status parameters.
With respect to claim 6 Verbridge teaches each electrical energy storage module  has electrical energy storage cells that are arranged in a series circuit, and wherein each electrical energy storage module has the same number of electrical energy storage cells (paragraph 0055).
With respect to claim 8 Verbridge teaches a method comprising: in a first method step , determining a state of charge of the electrical energy store (paragraph 0095, 98-102) and setting an operating mode of the electrical energy store (discharge/charge/isolate), in a second method step, switching elements (transition between series or parallel connection) between electrical energy storage modules and voltage rails (-/+) of the electrical energy store, and in a third method step, connecting the electrical energy storage modules to a charging device (270).
With respect to claim 9 Verbridge teaches energy storage modules are connected in parallel (paragraph 0013).
With respect to claim 10 Verbridge teaches energy storage modules are connected in in a series circuit (paragraph 0016).
With respect to claim 11 Verbridge teaches groups of electrical energy storage modules  connected in series (see cell modules) are connected in parallel (paragraph 0013).
With respect to claim 12 Verbridge teaches in the second method step, according to a fourth variant, a first electrical energy storage module is electrically conductively connected (paragraph 0098 for example) to the control unit (see Fig. 3) and the other electrical energy storage modules are connected in parallel.
With respect to claim 14 Verbridge teaches a check is performed to determine whether the electrical energy store is connected to a charging device (step 1302) and, if it is, which charging voltage the charging device has.
	With respect to claim 15 Verbridge teaches charging of the electrical energy storage modules is selected as the operating mode (paragraph 0012).
Claim(s) 1, 3, 7-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 20140184162).
	With respect to claims 1 and 7-8 Takahashi teaches an electrical energy store (Fig. 1) comprising: at least two electrical energy storage modules (10 and 20), a control unit (Fig. 7 see paragraph 0139), a voltage connection (voltage output of batteries), and switching elements (see switches in Fig. 1), wherein the electrical energy store has a first voltage rail (71a or 72a) and a second voltage rail (see 71bor72b) that are each connected to the voltage connection, wherein the electrical energy storage modules are configured to be connected to the first voltage rail (parallel connection), to the second voltage rail , or to one another (series connection) via the switching elements (abstract).
With respect to claim 3 Takahashi teaches each electrical energy storage module respectively has a first electrical connection and a second electrical connection (via switch 11), wherein the first electrical connection of a respective electrical energy storage module is configured to be connected to the first voltage rail (71a/72a), wherein the second electrical connection of a respective electrical energy storage module is configured to be connected to the second voltage rail (71b/72b).
With respect to claims 9-10 Takahashi teaches energy storage modules are connected in parallel (abstract) or series.
With respect to claim 11 Takahashi teaches groups of electrical energy storage modules  connected in series are connected in parallel (Fig. 6).
With respect to claim 12 Takahashi teaches in the second method step, according to a fourth variant, a first electrical energy storage module is electrically conductively connected  to the control unit (see Fig. 7) and the other electrical energy storage modules are connected in parallel (Fig. 3).
With respect to claim 14 Takahashi teaches a check is performed to determine whether the electrical energy store is connected to a charging device (col. 16 lines 50-60) and, if it is, which charging voltage the charging device has.
	With respect to claim 15 Takahashi teaches charging of the electrical energy storage modules is selected as the operating mode (col. 13 line 40 – col. 14 line 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verbridge (US 20190126761).
With respect to claim 2 Verbridge teaches the control unit (Fig. 3) is electrically connected to the electrical energy storage modules (paragraph 0098 for example), wherein the control unit is electrically connected to the respective electrical energy storage module via a respective connecting means. Verbridge however does not teach the respective connecting means has a lower dielectric strength than the first voltage rail. It is well known the control lines of the controller have lower dielectric strength for the benefit of reduced power consumption and control of lower power switches. It would have been obvious to try the use of a lower dielectric strength than the first voltage rail for the benefit of reduced power consumption and control of lower power switches.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20140184162).
With respect to claim 2 Verbridge teaches the control unit (Fig. 3) is electrically connected to the electrical energy storage modules (paragraph 0098 for example), wherein the control unit is electrically connected to the respective electrical energy storage module via a respective connecting means. Verbridge however does not teach the respective connecting means has a lower dielectric strength than the first voltage rail. It is well known the control lines of the controller have lower dielectric strength for the benefit of reduced power consumption and control of lower power switches. It would have been obvious to try the use of a lower dielectric strength than the first voltage rail for the benefit of reduced power consumption and control of lower power switches.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836